Allowable Subject Matter
Claims 1-47 are allowed.
Regarding claim 1, Zhang discloses “A method for communications at a first device, comprising: determining a configuration of an actual transmission periodicity and at least one virtual transmission periodicity used by a second device;” in paragraphs 146 and 157-160; “selecting a monitoring periodicity corresponding to the actual transmission periodicity based at least in part on one or more parameters…” in paragraph 167 and figure 2; and “…monitoring for one or more measurement signals transmitted by the second device over a communication link in accordance with the selected monitoring periodicity…” in paragraphs 156 and 158. However, Zhang does not explicitly disclose “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device” nor “adjusting the monitoring periodicity to correspond to the at least one virtual transmission periodicity based at least in part on an indication of an error rate of the communication link increasing, the at least one virtual transmission periodicity associated with a monitoring period greater in duration than the actual transmission periodicity.” Sepehr discloses the missing feature “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device” in paragraphs 16, 25, and 65 and would be obvious to combine with Zhang because doing so allows finer control of the periodicity thus allowing improvements to efficiency. However, Sepehr also does not disclose “adjusting the monitoring periodicity to correspond to the at least one virtual transmission periodicity based at least in part on an indication of an error rate of the communication link increasing, the at least one virtual transmission periodicity associated with a monitoring period greater in duration than the actual transmission periodicity.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 24 obvious, over any of the prior art of record, alone or in combination. Claim 13, 30, 33, 34, 37, and 41 are similar to claim 24 and are allowable for similar reasons. Claims 2-12, 14-23, 31-32, 35-36, and 42-47 depend on claims 1, 13, 30, 33, 34, 37, and 41 and are allowable for similar reasons.
Regarding claim 24, of the closest prior arts Zhang discloses “A method for communications at a first device, comprising: transmitting one or more measurement signals to a first set of one or more devices in accordance with a transmission periodicity” in paragraph 157; “receiving, from a second device, an indication to adjust the transmission periodicity to at least one virtual transmission periodicity…” in paragraph 256; and “…and transmitting the one or more measurement signals … in accordance with the at least one virtual transmission periodicity” in paragraph 159. However, Zhang does not disclose “based at least in part on one or more parameters of a communication link between the second device and a second set of one or more devices” nor “to the second set of one or more devices.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 24 obvious, over any of the prior art of record, alone or in combination. Claim 38 and 41 are similar to claim 24 and are allowable for similar reasons. Claims 25-29, 39-40, and 46-47 depend on claims 24, 38 and 41 and are allowable for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD KHAWAR/             Primary Examiner, Art Unit 2412